NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSA MARINA ARDON-MELGAR, AKA No. 16-72303
Carla Castro-Torres,
                              Agency No. A076-256-725
               Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Rosa Marina Ardon-Melgar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s order denying her motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion to reopen, and review de novo questions of

law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Ardon-Melgar’s motion to reopen as untimely, where she filed the motion more

than 15 years after the filing deadline, and did not demonstrate the due diligence

necessary to warrant equitable tolling of the deadline. See 8 C.F.R.

§ 1003.23(b)(1); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable

tolling is available to a petitioner who is prevented from timely filing a motion to

reopen due to deception, fraud, or error, as long as the petitioner exercises due

diligence in discovering such circumstances). We reject Ardon-Melgar’s

contention that the BIA ignored relevant evidence. See Fernandez v. Gonzales, 439
F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption that the

BIA did review the record).

      We lack jurisdiction to review the agency’s decision not to reopen

proceedings sua sponte. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016)

(the court’s jurisdiction to review BIA decisions denying sua sponte reopening is

limited to reviewing the reasoning behind the decisions for legal or constitutional




                                           2                                   16-72303
error). Ardon-Melgar’s contentions that the BIA’s sua sponte determination was

premised on legal errors is not supported by the record. Id.

      Because the timeliness determination is dispositive, we do not reach Ardon-

Melgar’s remaining contentions regarding the alleged ineffectiveness of prior

counsel. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and

agencies are not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   16-72303